                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                5:21-cv-75-KDB-DCK

ANTHONY CULLER, et al,                )
                                      )
             Plaintiffs,              )
                                      )
vs.                                   )
                                      )                                ORDER
AHIP NC Statesville 1530 Enterprises, )
LLC, et al.,                          )
                                      )
             Defendants.              )
____________________________________ )

       THIS MATTER is before the Court sua sponte.

       Plaintiffs, proceeding pro se, filed this civil rights action on May 11, 2021. (Doc. No. 1).

Plaintiffs filed an Application to Proceed in District Court without Prepaying Fees or Costs that

was inconsistent and confusing, and from which the Court was unable to conclude that Plaintiffs

should be granted leave to proceed in forma pauperis. (Doc. No. 2). On June 2, 2021, the Court

entered an Order denying the Application without prejudice for Plaintiffs to either pay the filing

fee or file an amended Application within 14 days. (Doc. No. 3). Plaintiffs were cautioned that

the failure to timely comply with the Order would result in the dismissal of this action without

prejudice and without further notice. (Id. at 3).

       Plaintiffs have not paid the filing fee or filed an amended Application and the time to do

so has now expired. Therefore, this action will be dismissed without prejudice. Fed. R. Civ. P.

41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant

may move to dismiss the action or any claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626,

631-33 (1962) (although Rule 41(b) does not expressly provide for sua sponte dismissal, a district


                                                    1
court has the inherent power to dismiss a case for lack of prosecution or violation of a court order).

       IT IS, THEREFORE, ORDERED that:

       1.      This action is DISMISSED without prejudice for Plaintiffs’ failure to comply with

               the Court’s June 2, 2021 Order.

       2.      The Clerk of this Court is directed to close this case.



                                          Signed: June 21, 2021




                                                  2
